629 F.Supp.2d 1356 (2009)
In re: SEPRACOR INC. FAIR LABOR STANDARDS ACT (FLSA) LITIGATION.
Leah Greeves, et al.
v.
Sepracor Inc., D. Arizona, C.A. No. 2:08-920
Rhonda Sharp, et al.
v.
Sepracor Inc., M.D. Florida, C.A. No. 6:08-1178.
MDL No. 2039.
United States Judicial Panel on Multidistrict Litigation.
June 24, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendant Sepracor Inc. (Sepracor) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Middle District of Florida or, alternatively, the District of Massachusetts. Plaintiffs in the District of Arizona action oppose the motion or, alternatively, suggest centralization in the District of Arizona.
This litigation currently consists of two actions pending in two districts, one action each in the District of Arizona and the Middle District of Florida.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the District of Arizona will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action brings claims under the Fair Labor Standards Act of 1938, and each alleges that defendants avoided paying overtime to employees classified as "pharmaceutical sales representatives." Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Arizona is an appropriate transferee forum for this litigation, because the first-filed action is pending there and discovery is well underway in that action.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Middle District of Florida is transferred to the District of Arizona and, *1357 with the consent of that court, assigned to the Honorable David G. Campbell for coordinated or consolidated pretrial proceedings with the action pending there.